Citation Nr: 0334886	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-18 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to July 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Togus, Maine 
which denied entitlement to service connection for the cause 
of the veteran's death.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  During his lifetime, the veteran had no established 
service-connected disabilities.

3.  The veteran died many years after service as a result of 
end stage cirrhosis of the liver, due to or as a result of 
chronic hepatitis C, due to or as a consequence of alcohol 
dependence.  The fatal cirrhosis began many years after 
service, and was not caused by any incident of service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Prior to the initiation of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
The VA promulgated regulations to implement the provisions of 
the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2002).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

Under the VCAA, VA is required to notify claimants of the 
evidence needed to substantiate their claims, of the evidence 
they are responsible for obtaining, and of what evidence VA 
will undertake to obtain.  The RO provided this notice in 
letters dated in March 2002, May 2002, and October 2002.  
Each letter incorrectly notified the appellant that she had 
approximately 30 days (from the date of each letter) to 
submit evidence needed to substantiate her claim.  Under 
applicable law she had one year from the date of the notice 
to submit additional evidence.  Paralyzed Veterans of America 
v. Secretary, 345 F.3d 1334 (Fed. Cir. 2003).  However, the 
appellant has essentially waived this one-year period.  

By a statement dated in April 2002, she said that there were 
no additional medical records for the VA to obtain as 
evidence in support of her claim.  In her substantive appeal, 
received in November 2002, she indicated that she did not 
want a Board hearing as "I've told all I can".  Also in 
November 2002, she returned a completed hepatitis 
questionnaire (which was enclosed with the October 2002 VCAA 
letter).  In February 2003, the RO issued a supplemental 
statement of the case.  In the associated cover letter, the 
RO advised the appellant that she had a period of 60 days to 
make any comment she wished.  By a statement received in 
March 2003, the appellant stated, "I feel I have stated my 
case completely.  We can continue my appeal without waiting 
for the 60 days to expire."

Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what she could do to 
help her claim, and notice of how her claim was still 
deficient.  As no additional evidence has been identified by 
the appellant as being available but absent from the record, 
the Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board notes that the appellant's primary 
contention is to the effect that the veteran was an 
intravenous drug user in service, that he incurred hepatitis 
C as a result of such use, and that hepatitis C resulted in 
his death.  In this regard, the Board notes that service 
connection may be granted for disability due to a disease or 
injury that is incurred in or aggravated by active service, 
in the line of duty, but no compensation shall be paid if the 
disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  An injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105(a) (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2003).  Hence, there is 
no legal entitlement to service connection for the cause of 
the veteran's death based on the theory that his death was 
due to drug abuse in service.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the law as mandated by statute, 
and not the evidence, is dispositive of a claim, the VCAA is 
not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002) 
(citing Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) 
(holding that VCAA did not affect federal statute that 
prohibits payment of interest on past due benefits), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

Under these circumstances, the Board finds that there is no 
reasonable possibility that further assistance could aid the 
appellant in substantiating her claim.  The Board will 
proceed with the appellant's appeal.


Factual Background

During his lifetime, the veteran had no established service-
connected disabilities.  He served on active duty from March 
1972 to July 1973.  Service records do not show that he 
received any combat citations.  Service personnel records 
reflect that he was discharged from service based on 
"unfitness - drug abuse".  Records do not indicate that the 
veteran used intravenous drugs during service.  It was noted 
that several urinalysis tests were positive for amphetamines.

Service medical records are negative for hepatitis C or a 
liver disorder.  On entrance medical examination performed in 
February 1972, no tattoos were noted.  On separation medical 
examination performed in May 1973, no tattoos were noted.  
Service medical records are negative for blood transfusions 
or for treatment of any shaving injuries.

Post-service medical records are negative for a diagnosis of 
hepatitis C until 1999.  VA medical records dated from 1998 
to 2002 reflect treatment for a variety of conditions.  An 
October 1998 mental health outpatient note reflects that the 
veteran reported that he was a heavy drinker on and off from 
age 21 until 1992, when he was sober for two years, and then 
was a heavy drinker on and off until two months ago.  He had 
not had any alcohol since then.  A March 1999 general note 
reflects that recent blood tests were positive for hepatitis 
C.  A June 1999 neurology consultation note reflects that the 
veteran's general health was good, except for hepatitis C and 
a mild splenomegaly, which appeared to have been via a tattoo 
on his arm.  A July 1999 gastroenterology consultation shows 
that the veteran recently learned that he had a hepatitis C 
infection, and that he did not know of any previous history 
of hepatitis.  He denied a history of jaundice.  He reported 
having homemade tattoos, but denied intravenous drug abuse, 
blood transfusion, or snorting cocaine.  The examiner noted 
that based on blood test results, the veteran probably had 
some cirrhosis, and that a computed tomography scan showed 
minimal hepatosplenomegaly.  The diagnosis was hepatitis C 
with a modest viral load with evidence of early cirrhosis.  

Subsequent VA medical records reflect treatment for hepatitis 
C and cirrhosis of the liver.  An August 2000 treatment note 
shows that the veteran failed ribavirin and interferon 
therapy.  He was told to continue avoiding alcohol.  In 
September 2000, the veteran was treated for facial injuries 
received when he fell down a flight of stairs while 
intoxicated.  A June 2001 gastroenterology note reveals that 
the examiner found no evidence of hepatic decompensation, and 
the veteran seemed stable.  The examiner noted that the 
veteran might eventually need liver transplantation.  In 
October 2001, the veteran was hospitalized for 
gastroenteritis, and was also diagnosed with questionable 
mild hepatic encephalopathy.  Later that month, he was 
treated for increased abdominal girth and decreased diuresis; 
the diagnosis was decompensated cirrhosis.  

In November 2001, the veteran submitted a claim for service 
connection for hepatitis C.

A December 2001 VA gastroenterology note reflects that the 
veteran was diagnosed with end-stage liver disease, which 
would be terminal without a liver transplant.  The veteran 
was hospitalized in late January 2002 for spontaneous 
bacterial peritonitis.  It was noted that he had totally 
decompensated cirrhosis of the liver from hepatitis C and 
alcoholism, and was currently abstinent from alcohol.  The 
day after admission, it was felt that the veteran's liver was 
failing rapidly.  He developed generalized edema and was 
deeply jaundiced.  He was diagnosed with acute renal failure.  
On January 29, 2002, the examiner diagnosed multiple-organ 
failure syndrome.  The veteran died on January [redacted], 2002.

The veteran's death certificate reflects that he died on 
January [redacted], 2002 at the Togus VA Medical Center.  The primary 
cause of death was listed as end stage cirrhosis of the 
liver, of two years' duration, due to (or as a consequence 
of) chronic hepatitis C, of more than ten years' duration, 
due to (or as a consequence of) alcohol dependence, of more 
than ten years' duration.

In March 2002, the appellant filed a claim for DIC benefits.  
She asserted that the cause of the veteran's death was due to 
service.  By a statement dated in April 2002, the appellant 
asserted that the veteran incurred hepatitis C during 
service.  She said the veteran told her that on many 
occasions during service, all the men would line up in the 
morning and shave by passing the razor down the line of men.  
She said that the veteran received tattoos during service.  
By a statement dated in late April 2002, she asserted that 
the veteran was an intravenous drug user during service.  She 
said the veteran's doctor told her that he had hepatitis C 
for many many years.  The appellant reiterated her assertions 
in a November 2002 statement.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2003).

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service, in the line of duty, but no compensation shall be 
paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  An injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 
105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2003).  
VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a veteran's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.

The appellant's claim for service connection for the cause of 
the veteran's death is based essentially on the theory that 
the veteran incurred hepatitis C as a result of events in 
service--intravenous drug abuse, sharing a razor with other 
soldiers, or tattoos, and that the hepatitis C caused his 
death from cirrhosis of the liver. 

The death certificate confirms that hepatitis C was the 
underlying cause of the veteran's death.  However, the death 
certificate attributes the hepatitis C to alcohol abuse.  
Service connection is not available for disability due to 
alcohol abuse.

One medical professional attributed the hepatitis C to 
tattoos.  However, there is no evidence that the veteran 
received tattoos in service.  Moreover, there is no 
indication that the medical professional considered the 
veteran's entire history in rendering the opinion as to 
causation.

The service medical records do contain evidence of in-service 
drug abuse, but, again, compensation is not payable for 
disability due to drug abuse.

No competent medical evidence has been submitted to show that 
the fatal cirrhosis of the liver, or chronic hepatitis C, is 
linked to service.  

The Board notes that while it has considered the appellant's 
theories as to the cause of the veteran's hepatitis C, lay 
statements as to medical causation, absent any independent 
supporting clinical evidence from a physician or other 
medical professional, are not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The weight of the credible available evidence demonstrates 
that the veteran's fatal liver disease began many years after 
service and was not caused by any incident of service.  It 
must be concluded that a service-connected disability did not 
cause or contribute to the veteran's death.

The preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death. Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



